Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 1 of 7 PagelD 1
PILED

tome ee

— thar S
ERBL tits 3g

UNITED STATES DISTRICT COURT to ER 39
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv. Case No.

DEFENDANT ARTICLES IDENTIFIED A: A-tu -320,-SPC¢ -
IN PARAGRAPH ONE OF So SPC NP m
THE VERIFIED COMPLAINT,

Defendants.
VERIFIED COMPLAINT FOR FORFEITURE IN REM
NOW COMES the United States of America, through its attorney Assistant
U.S. Attorney Chad Spraker, respectfully stating as follows:
NATURE OF THE ACTION
1. This is a civil forfeiture action in rem brought by the United States of
America pursuant to 21 U.S.C. § 334 to seize and condemn the following Defendant
Articles located on the premises of Atofil, LLC, (“Atofil”), 1684 Target Court, Units
19, 20, and 23, Fort Myers, Florida and 1685 Target Court, Unit 9, Fort Myers,
Florida because they violate the Federal Food, Drug, and Cosmetic Act (“Act”), 21
U.S.C. §§ 301 et seq.:
a. 24,828 packages, more or less, of kratom in 60 gram, 250 gram, 65
capsule, and 150 capsule configurations, labeled in part: “Boosted
Kratom ... Herbal Supplement . . . Supplement Facts . . . Distributed
by Boosted Wholesale”;
b. 9,488 packages, more or less, of kratom in 250 gram, 60 capsule, 120

capsule, 300 capsule configurations, labeled in part: “Terra Kratom . . .
Herbal Supplement . .. Supplement Facts . . . Distributed by Boosted
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 2 of 7 PagelD 2

Wholesale”;

c. 36,423 packages, more or less, of kratom in 10 gram, 30 gram, 60 gram,
125 gram, 1 kilogram, 10 kilogram, 15 capsule, 30 capsule, 60 capsule,
120 capsule, 1,000 capsule configurations, labeled in part: “The Devil’s

Kratom ... Herbal Supplement .. . Supplement Facts . . . Distributed
by MT Distribution, LLC”;

d. 2 barrels, more or less, of bulk kratom powder in 28 kilogram
configurations, labeled in part: ““White Kratom”;

e. 1 barrel, more or less, of bulk kratom powder in a 20.4 kilogram
configuration, labeled in part: “Red Vein Kratom”;

f. 1 barrel, more or less, of bulk kratom powder in a 7 kilogram
configuration, labeled in part: “Green Vein Kratom”;

g. 8 boxes, more or less, of bulk kratom powder in 25 kilogram
configurations, labeled in part: “Red Kratom”; and

h. all other quantities of the aforesaid articles of food with any lot number
and in any size or type container that are labeled or otherwise appear to
contain, or are, kratom, located at 1684 Target Court, Units 19, 20, and
23, and 1685 Target Court, Unit 9, Fort Myers, Florida 33905.

JURISDICTION AND VENUE

2. This Court has jurisdiction over seizures brought by the United States
under 28 U.S.C. § 1345 and under 21 U.S.C. § 334.

3. The Defendant Articles are articles of food, within the meaning of 21
U.S.C. §§ 321(f) and 321(ff), located on the premises of Atofil, 1684 Target Court,
Units 19, 20, and 23, Fort Myers, Florida and 1685 Target Court, Unit 9, Fort
Myers, Florida.

4, This Court has i rem jurisdiction over the Defendant Articles, and

venue is proper under 28 U.S.C. § 1395(b) and 21 U.S.C. § 334(a)(1), because the
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 3 of 7 PagelD 3

Defendant Articles are located in the Middle District of Florida, Fort Myers
Division.

5. The Defendant Articles consist in whole or in part of components that

were shipped in interstate commerce from outside the state of Florida.
FACTS

6. Atofil manufactures, holds, and distributes dietary supplements,
including but not limited to dietary supplements containing Mitragyna speciosa, also
known as kratom, in both powder and capsule form, and Atofil receives bulk kratom
that is used in its production of dietary supplements.

7. As a plant, kratom is a botanical and, therefore, a dietary ingredient
within the meaning of 21 U.S.C. § 321¢fH(1)(C). Because kratom was not marketed
as a dietary ingredient in the United States prior to October 15, 1994, it is a new
dietary ingredient within the meaning of 21 U.S.C. § 350b(d). Defendant Articles are
dietary supplements within the meaning of 21 U.S.C. § 321(ff), and they do not fall
within the exception set forth in 21 U.S.C. § 321(f(G)B).

8. Investigators from the United States Food and Drug Administration
(FDA) conducted an inspection of Atofil between February 1 and March 10, 2021.
During the inspection, FDA investigators observed large quantities of finished
kratom powder and capsule products in various sizes and type containers labeled as
“herbal supplements” containing kratom and containing “supplement facts” panels,
as well as bulk kratom powder labeled kratom, as set out in the caption.

9. Atofil is a manufacturing subsidiary of Premier Manufacturing Products
3
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 4 of 7 PagelD 4

(PMP). Atofil is associated with other PMP subsidiaries, including BioBotanical
LLC @ioBotanical) which imports raw materials from one or more foreign suppliers
in Indonesia that Atofil uses to manufacture kratom dietary supplement products,
and MT Brands LLC which is the sales and marketing division of PMP.

10. Atofil manufactures dietary supplements containing kratom for MT
Brands (such as Devil’s Kratom) and kratom dietary supplements containing kratom
for other companies (such as Boosted Kratom and TerraKratom, which are owned
by Full House Wholesale in Troy, Michigan).

11. Serious concerns exist regarding the effect of kratom on multiple organ
systems. Consumption of kratom can lead to a number of health impacts, including
respiratory depression, vomiting, nervousness, weight loss, and constipation.
Kratom consumption has been linked to neurologic, analgesic and sedative effects,
addiction, and hepatic toxicity.

12. Mitragynine, the major alkaloid identified in kratom, has been reported
as a partial opioid agonist, producing effects that are similar to morphine.
Furthermore, a minor alkaloid of kratom, 7-hydroxymitragynine, has been reported.
to be even more potent than morphine. Mitragyna speciosa preparations have
significant effects on cognition in humans.

13. Mitragyna speciosa has been indicated to have both narcotic and
stimulant-like effects, which substantiates its potential for abuse. Chronic exposure
to Mitragyna speciosa preparations can be followed by withdrawal symptoms in

humans, some typical withdrawal symptoms include hostility, aggression, excessive

4
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 5 of 7 PagelID 5

tearing, inability to work, arching of muscle, bones, and jerk limb movements.
BASIS FOR FORFEITURE

14. The allegations in the preceding paragraphs are re-alleged and
incorporated by reference.

15. The Defendant Articles are dietary supplements and dietary ingredients
within the meaning of the Act, 21 U.S.C. §§ 321(ff) and 321(ff)(1), that may not be
introduced or delivered for introduction into interstate commerce pursuant to 21
U.S.C. § 331(a) because they are adulterated within the meaning of 21 U.S.C.

§ 342((1)(8).

16. The Defendant Articles are adulterated within the meaning of 21
U.S.C. § 342()(1)(B) in that they contain or are a new dietary ingredient, kratom, for
which there is inadequate information to provide reasonable assurance that this
ingredient does not present a significant or unreasonable risk of illness of injury.

17. Based on the foregoing, the Defendant Articles are held illegally within
the jurisdiction of this Court and are liable to seizure, forfeiture, and condemnation
pursuant to 21 U.S.C. § 334.

CLAIM FOR RELIEF

WHEREFORE, the United States requests that a warrant of arrest for the
Defendant Articles be issued; that notice be given to all persons having any interest
in the Defendant Articles to appear herein and show cause why the seizure and
condemnation should not be decreed; that judgment be entered declaring that the

Defendant Articles be condemned and disposed of according to law, and that the

5
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 6 of 7 PagelD 6

United States be granted such other and further relief as this Court may deem just
and proper, together with costs and disbursement of this action,

DATED this 4th day of May, 2021.
Respectfully submitted,

KARIN HOPPMANN
Acting United States Attorney

By:  s/Chad C. Spraker
CHAD C. SPRAKER

Assistant United States Attorney
USA No. 198

2110 First Street, Suite 3-137
Fort Myers, Florida 33901
Telephone: (239) 461-2200

Fax: (239) 461-2219

Email: Chad.Spraker@usdoj.gov
Case 2:21-cv-00336-SPC-NPM Document1 Filed 05/04/21 Page 7 of 7 PagelD 7

VERIFICATION

I, Pearl Lopina, Compliance Officer for the Food and Drug Administration,
U.S. Department of Health and Human Services, declare under penalty of perjury
that I have read the foregoing Verified Complaint for Forfeiture Jn Rem in this action
and state that the allegations it contains are true and correct to the best of my
knowledge, information, and belief.

The sources of my knowledge and information and the grounds of my belief
are the official files and records of the United States, as well as my investigation of
this case, together with others, as a Compliance Officer, Human and Animal Food
Operations, Division 4 East, United States Food and Drug Administration.

Executed this 3 day of May, 2021, in Maitland, Florida.

PEARL LOPINA

Pompe Consumer Safety Officer
Food and Drug Administration
U.S. Department of Health and Human Services

 
